Requestor:   Joseph C.R. Del Giacco, Esq. Village Attorney Village of Bayville 34 School Street Bayville, N.Y. 11709
Written by:  James D. Cole, Assistant Attorney General in Charge of Opinions
You have asked whether the mayor is authorized to remove a village clerk-treasurer from her position prior to the expiration of her term.
Under section 3-301 of the Village Law, the position of clerk-treasurer is a village office. The mayor has responsibility for appointment of village employees and officers subject to the approval of the board of trustees. Village Law § 4-400(1). Section36 of the Public Officers Law establishes a procedure for removal of a public officer upon application to the Appellate Division. Also, under section 30 of that law a public officer convicted of a felony or a crime involving a violation of his oath of office, or refusing or neglecting to file an oath or undertaking, vacates his office by operation of law.
State law establishes no procedure for local removal of a village officer for cause. We believe that a village may enact a local law to provide for removal for cause of appointive village officers. The source of authority is the power of local governments to adopt and amend local laws, consistent with the Constitution and general State laws, in relation to the powers, duties, qualifications, number, mode of selection and removal, terms of office, compensation, hours of work, protection, welfare and safety of their officers and employees. Municipal Home Rule Law § 10(1)(ii)(a)(1). We believe that the establishment of a procedure for the removal for cause of appointive village officers falls within this grant of authority.
We conclude that a village board of trustees may enact a local law establishing a procedure for the removal for cause of appointive village officers.
The Attorney General renders formal opinions only to officers and departments of State government. This perforce is an informal and unofficial expression of the views of this office.